Title: To James Madison from Henry Wheaton, 1 January 1824
From: Wheaton, Henry
To: Madison, James


        
          My dear Sir,
          New York, Jan’y, 1, 1824.
        
        I was extremely obliged by your letter of October 15th, & by the kind offer of the use of the letters of Mr. Pinkney.
        Singular as it may seem, there is not among the Papers of that gentleman confided by his family to me, a single copy of a letter from him to you. Whether he kept any copies, or not, I have been unable to learn. May I therefore ask of you to entrust the whole of his letters to me, unless there should be some exception which you might think fit to make. I will take care to return them with a very short delay.
        If an opportunity could be found to transmit the pacquet to Washington to the care of President Monroe, I should receive it in February, at which time I shall be there.
        I should have sooner answered your kind letter, & made my acknowledgements for the liberal encouragement you hold out to the design I have in view, but my attention has been of late engrossed by other subjects which had interrupted the execution of a favorite project. I trust it will afford me an opportunity of doing some little justice to certain features of your Administration, which I think are not yet fully understood by the public, but which there is now evidently a disposition to hear fairly stated. The occasion will certainly be seized with pleasure to contribute my mite to the establishment of historical truth, which will not need the embellishments of style to adorn your public character—since the simple statement of facts will be sufficient to do you justice in the opinion of an impartial public. Every day renders it more and more evident that if we had not resisted the exorbitant pretensions of Great Britain in 1812, we should have been degraded as a nation, & destitute of that moral power which now enables us to take so distinguished a lead among the states of the world. With very great esteem and consideration, I am, your obt Servt & faithful friend,
        
          H. Wheaton
        
      